■ — In an action to recover damages for personal injuries, the plaintiff *210appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated June 15, 1999, which granted the motion of the defendant Central Suffolk Hospital to dismiss the action insofar as asserted against it pursuant to CPLR 3012 (b) upon the plaintiff’s failure to serve a complaint.
Ordered that the order is affirmed, with costs.
To avoid dismissal for failure to timely serve a complaint after a demand for the complaint has been made pursuant to CPLR 3012 (b), a plaintiff must demonstrate both a reasonable excuse for the delay in serving the complaint and a meritorious cause of action (see, Chmielnik v Rosenberg, 269 AD2d 555; Quinn v Weneo Food Sys., Co., 269 AD2d 437; Culley v Morrison, 247 AD2d 356). The plaintiff failed to comply with either requirement. Bracken, J. P., Ritter, Altman and Feuerstein, JJ., concur.